Order, Supreme Court, Bronx County, entered January 23, 1980, which denied defendant-appellant’s motion for a protective order vacating plaintiff-respondent’s demand for interrogatories, affirmed, with costs. Special Term found the interrogatories to be for the most part relevant and not objectionable on any other grounds. The trial courts have wide discretion in deciding the propriety of interrogatories, and we do not find an abuse of that discretion here. Concur—Sandler, J. P., Sullivan and Carro, JJ.